Citation Nr: 0533420	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-02 044A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain (low back disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for lateral meniscus tear, status post arthrotomy of 
the left knee (left knee disability).

4.  Entitlement to an initial evaluation in excess of 10 
percent for lateral meniscus tear, status post arthrotomy of 
the right knee (right knee disability).

5.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus deformity of the right foot (right 
foot disability).

6.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus deformity of the left foot (left 
foot disability).

7.  Entitlement to an initial compensable rating for 
pancreatitis.

8.  Entitlement to an initial compensable rating for inguinal 
hernia, status post left inguinal herniorrhaphy.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for pes planus.

11.  Entitlement to service connection for cervical spine 
disability.

12.  Entitlement to service connection for residuals of 
ruptured leg tendons.

13.  Entitlement to service connection for left 
shoulder/clavicle disability (left shoulder disability).

14.  Entitlement to service connection for skin disability of 
the upper back.

15.  Entitlement to service connection for alopecia areata.

16.  Entitlement to service connection for hypoglycemia, 
asserted as syncope.

17.  Entitlement to service connection for arthritis of the 
feet and knees.

18.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1992, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000, August 2001 and March 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC.  In the August 
2000 rating decision, the RO granted service connection and 
assigned initial noncompensable evaluations, effective March 
17, 1997, for right and left foot disabilities; right and 
left knee disabilities; low back disability; chronic 
pancreatis; and residuals of an inguinal hernia.  In that 
rating action, the RO also denied service connection for a 
host of conditions on the basis that they were not well 
grounded under the law then in effect.  

In the August 2001 rating decision, the RO increased the 
evaluations of the veteran's right foot, left foot and low 
back disabilities to 10 percent, effective March 17, 1997.  
Because the 10 ratings are not the highest ratings available 
for these conditions, his claims challenging the propriety of 
these evaluations remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In the March 2002 rating action, the RO increased the 
evaluations of the veteran's right and left knee disabilities 
to 10 percent, effective March 17, 1997, and granted service 
connection for migraine headaches, and assigned an initial 10 
percent rating, also effective that date.  In addition, in 
the March 2002 rating action, the RO denied service 
connection for the issues identified on the title page.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

During the course of this appeal, the veteran's claims folder 
was transferred from the Washington, DC, RO to the 
Pittsburgh, Pennsylvania, RO.

Further, during his appeal, the veteran has maintained that 
his claims have been pending since he filed his initial claim 
of service connection in 1992, and as the Washington, DC, RO 
acknowledged in a March 2002 letter to the Atlanta, Georgia, 
RO, the veteran has submitted evidence showing that he filed 
his claims at the Atlanta, Georgia, RO in 1992.  
Unfortunately, to date, VA has not been able to locate that 
original claim form.

The Board will adjudicate the veteran's claims for a higher 
initial rating for his migraine headaches and to service 
connection for asthma and sinusitis; the remaining issues 
listed on the title page are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 21, 2001, the veteran had daily 
migraine headaches, with prostrating attacks occurring about 
every six weeks, which most closely approximates the criteria 
for prostrating attacks occurring on an average once a month 
over the last several months.

2.  Since December 21, 2001, the veteran's migraine headaches 
are manifested by disability comparable to frequent 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.

3.  The veteran has asthma that had its onset during service.

4.  The veteran has sinusitis that had its onset during 
service.


CONCLUSIONS OF LAW

1.  Effective March 17, 1997, to December 20, 2001, the 
criteria for an initial 30 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2005).

2.  Effective December 21, 2001, the criteria for a 50 
percent evaluation for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2005).

3.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to a higher initial evaluation for his 
migraine headaches and to service connection for asthma and 
sinusitis, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and numerous Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
evidence on file, the law and regulations, and the reasons 
and bases for the RO's determination.  In addition, by way of 
the RO's August 2001 and June 2002 "VCAA" letters, VA 
carefully advised him of the information and evidence 
necessary to substantiate his claim and the importance of 
doing so.  Id.  By way of these documents, the veteran was 
effectively furnished notice of the type of evidence that he 
needed to send to VA, the types of evidence VA would assist 
him in obtaining, as well as the need to submit any evidence 
that might substantiate his claim that was in his possession, 
see Pelegrini, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Further, the veteran has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letters, the RO's rating decision, the SOC, or the SSOCs, 
when cobbled together, see Mayfield, substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
his or her claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as pertinent post-service records 
and reports.  In addition, the veteran was afforded formal 
post-service VA examinations with respect to these 
conditions.  In this regard, with respect to his claim for a 
higher initial evaluation for his migraine headaches, the 
Board acknowledges that the veteran's representative asserted 
that the issue should be remanded to afford the veteran a 
contemporaneous VA examination.  The Board notes, however, 
that doing so is not necessary because although the veteran's 
migraine headaches have worsened since the most recent VA 
examination, which was conducted on December 21, 2001, in 
this decision the Board has determined that the veteran's 
migraine headaches warrant the maximum schedular evaluation 
for that condition, effective the date of that examination, 
thus obviating the need to remand this issue.

In light of the foregoing, and particularly given the Board's 
favorable determinations, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration at this time, 
without a remand of the case to the RO for further 
development because the essential fairness of the 
adjudication was maintained.  See Mayfield; see also Bernard 
v. Brown.  The record on appeal demonstrates the futility of 
any further evidentiary development, and that there is no 
possibility that additional assistance would further aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Evaluation of the veteran's migraine headaches

In statements and written argument, the veteran essentially 
maintains that a higher initial rating is warranted for his 
migraine headaches because he suffers from recurrent daily 
headaches that are, at times, so severe that he cannot work.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2005); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's migraine headaches are currently rated as 10 
percent disabling under Diagnostic Code 8100.  Pursuant to 
this code, a 50 percent evaluation requires that the 
disability be manifested by very frequent and prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  

The service medical records show that the veteran was seen on 
numerous occasions for treatment of his headaches.  Entries 
during service reflect that at times the veteran's headaches 
were so severe that pain was not relieved by medications.

A November 1998 VA fee-basis examination report shows that 
the veteran complained of having daily headaches that, 
approximately every six weeks, were so severe he was unable 
to work.  During those episodes, the veteran reported that he 
had to lie down in a dark room, and that pain medications did 
not offer him relief.  The diagnosis was migraine headaches, 
and the examiner described the condition as "severe."

In December 2001, the veteran was afforded another VA fee-
basis examination.  The physician observed that the veteran 
had recently been hospitalized for a week to treat the 
condition and was unable to work for 14 days.  In addition, 
the examiner indicated that the veteran's headaches had 
worsened since the prior evaluation, and stated that they 
were "unaltered headaches" that radiate from the left 
frontal region, and were accompanied by nausea and severe 
sensitivity to light.  The physician added that the headaches 
persisted between several hours to an entire day.  The 
neurologist diagnosed the veteran as having intense and 
frequently severe migraines that impaired the veteran's 
ability to perform.

After a careful review of the evidence, the Board finds that 
the veteran's migraine headaches most closely approximate the 
criteria for an initial 30 percent evaluation, from March 17, 
1997, to December 20, 2001, and to 50 percent, effective 
December 21, 2001.

With regard to the earlier period, the Board observes that 
the November 1998 examination report states that he suffered 
from severe migraine headaches and approximately every six 
weeks, the condition was so severe he had to lie in a 
darkened room and was unable to work.  The Board finds that 
the medical evidence most closely corresponds to the criteria 
for a 30 percent rating.  

The physician who conducted the December 21, 2001, VA 
examination, however, indicated that the condition had 
worsened, and that the veteran had recently been hospitalized 
for a week to treat the condition and was unable to work for 
14 days.  The examiner added that the condition was also 
manifested by nausea and severe sensitivity to light, and 
that at times, the headaches persisted between several hours 
to an entire day.  In light of the neurologist's diagnosis of 
intense and frequently severe migraines that impaired the 
veteran's ability to perform, resolving all reasonable doubt 
in the veteran's favor, the Board finds that his migraine 
headaches most closely approximates the criteria for a 50 
percent rating, effective December 21, 2001.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is, however, no showing that since March 
17, 1997, the veteran's migraine headaches have presented so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 30 and 50 
percent, effective March 17, 1997 and December 21, 2001, 
respectively, on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  There is no indication that since service 
connection was established that the disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  Moreover, 
although the veteran has been hospitalized during this 
lengthy appeal to treat his headaches on one occasion, this 
condition not been shown to require frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Service connection for sinusitis and asthma

The veteran essentially contends that service connection is 
warranted for asthma and sinusitis on the basis that he has 
suffered from these conditions since service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection, however, may also be established under the 
provisions of 38 C.F.R. § 3.303(b), when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records reflect that during the veteran's 
lengthy period of active service, the veteran was seen on 
numerous occasions for various respiratory complaints and was 
diagnosed on several occasions as having both asthma and 
sinusitis.  Indeed, during service, the veteran was placed on 
a light duty profile and was instructed not to run due to his 
asthma in 1979, and the following year he was evaluated for 
the disorder.  Further, at separation from service, he 
complained of having asthma.  The examiner who performed the 
November 1998 fee-basis VA examination reported that the 
veteran had chronic sinusitis for many years, and that the 
condition was present during his military service.

In light of the foregoing, with the resolution of all 
reasonable doubt in his favor, and in the absence of any 
contradictory medical opinions, the Board finds that service 
connection is warranted for asthma and sinusitis because both 
chronic conditions were shown in service.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for migraine 
headaches, effective March 17, 1997, to December 20, 2001, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 50 percent rating for migraine 
headaches, effective December 21, 2001, is granted.

Service connection for asthma is granted.

Service connection for sinusitis is granted.


REMAND

After a careful review of the claims folder, the Board 
regrettably finds that, as the veteran's representative 
argues, this case must be remanded for further development 
and adjudication.  In taking this action, the Board 
reiterates that this matter has apparently been pending since 
1992, the year the veteran was discharged after more than 21 
years of active military service.  

With respect to his claims challenging the propriety of the 
initial evaluations assigned for his low back, left knee, 
right knee, left foot and right foot disabilities, as well as 
for his pancreatitis and inguinal hernia, the Board agrees 
with Disabled American Veterans that because he has not been 
formally examined by VA since December 2001, these claims 
must be remanded so that the veteran can be afforded 
contemporaneous examinations.  In this case, the Board notes 
that doing so is especially necessary since these are 
original claims.  Fenderson.  Further, as his representative 
pointed out, the regulations governing the evaluation of back 
disability were amended subsequent to the most recent VA 
examination.

Regarding his service connection claims, the Board finds that 
he should be provided a VA examination, and in the 
examination report, the examiner should opine as to whether 
it is at least as likely as not that any of the conditions 
for which he is seeking service connection was incurred in or 
aggravated by service, to include whether he has a chronic 
disability due to undiagnosed illness.  Further, with regard 
to his claim for alopecia areata, the Board notes, as has the 
RO, that the veteran was diagnosed as having this disability 
on several occasions during service, but it is unclear 
whether he continues to suffer from the disorder.

With respect to his left shoulder disability claim, the Board 
observes that this condition was not noted at service entry.  
The Board observes, however, that the veteran reports that he 
has a birth defect, and that the November 1998 VA fee-basis 
examiner diagnosed him as having left shoulder pain due to an 
"inborn birth defect of scapula and collarbone."  
Significantly, that physician indicated that the veteran had 
left shoulder problems since the early 1980s.  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
VA cannot presume that, at service entry, the veteran was not 
sound with respect to his left shoulder.  

In this regard, the Board notes that in a recent precedent 
opinion, VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The General Counsel further declared that the provisions of 
38 C.F.R. § 3.304(b) (2003) were inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) stated that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel determined 
that Section 3.304(b) was therefore invalid and should not be 
followed.  Id.  Recently, VA amended 38 C.F.R. § 3.304(b), 
effective May 4, 2005, to reflect the change in the 
interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit 
and VA's General Counsel, and now provides that in order to 
rebut the presumption of soundness, VA must establish by 
clear and convincing evidence both that the disability 
existed prior to service and that it was not aggravated by 
service.  See 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (to 
be codified at 38 C.F.R. § 3.304(b)).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran must be afforded an appropriate 
examination to determine the nature, 
extent and severity of his service-
connected low back, left knee, right 
knee, right foot, left foot, pancreatitis 
and inguinal hernia disabilities.

All indicated testing, including X-rays 
and range of motion studies, should be 
accomplished, and the examiner should 
identify all pathology relating to these 
disabilities found to be present.  With 
respect to the veteran's low back, left 
knee, right knee, right foot, left foot, 
the examiner should report the findings 
of range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  

Regarding his left and right knee 
disabilities, the examiner must state 
whether the veteran has instability or 
subluxation.

With respect to the veteran's 
pancreatitis, the examiner should 
indicate whether the condition is 
productive of abdominal pain, and if so, 
state the frequency of typical attacks of 
abdominal pain per year.  In doing so, he 
or she should indicate whether the 
veteran has good remission between 
attacks, and whether the disability is 
manifested by loss of normal body weight 
and other findings showing continuing 
pancreatic insufficiency between acute 
attacks.  

As to the veteran inguinal hernia, the 
examiner should indicate whether the 
condition is readily reducible and well 
supported by a truss or belt; whether it 
is an unoperated irremediable hernia that 
is not well supported by truss or is not 
readily reducible; and whether it is 
manifested by a large postoperative 
recurrent hernia that is considered 
inoperable, that is not well supported 
under ordinary conditions, and that is 
not readily reducible.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After associating with the claims 
folder any outstanding records, the 
veteran must be afforded an appropriate 
examination to determine the nature, 
extent and etiology of any pes planus, 
cervical spine disability, residuals of 
ruptured leg tendons, skin disability, 
including alopecia areata, hypoglycemia 
or syncope, or arthritis of the feet and 
knees found to be present.

In doing so, the examiner must comment as 
to whether it is at least as likely as 
not that the veteran has a current 
disability manifested related to 
complaint or treatment noted in service, 
and alternatively, he or she must state 
whether it is at least as likely as not 
that the veteran has any chronic 
disability affecting his feet, cervical 
spine, leg tendons, skin, knees, and/or 
feet, or whether he suffers from syncope, 
due to undiagnosed illness, i.e., the 
symptom cannot be attributed to a known 
clinical diagnosis.

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  

With respect to the veteran's left 
shoulder, the examiner is requested to 
offer an opinion as to: 

(a).  Does the veteran have left 
shoulder disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has left shoulder disability, 
the examiner must state whether any 
such disorder had its onset during 
service or were caused by any incident 
that occurred during service.

(c).  Did left shoulder disability 
exist prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If left shoulder disability pre-
existed the veteran's period of active 
duty, did the disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e).  If left shoulder disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?

(f).  If the examiner finds that left 
shoulder disability did not exist 
prior to the veteran's period of 
service, is it as least as likely as 
not that the disorder had its onset 
during service, or was it caused by 
any incident that occurred during 
service?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


